Title: From Richard Rush to Abigail Smith Adams, 20 April 1816
From: Rush, Richard
To: Adams, Abigail Smith


				
					Respected Madam.
					Philadelphia April 20. 1816
				
				I am here on a visit of a few days to my remaining parent, enjoying as much happiness as a son can, under her kind roof. I am sure it will afford you pleasure, madam, to hear that her health is perfectly good, and her situation in all things comfortable and happy. Hearing me say I intended to write to you, she requested that I would present to you her affectionate and cordial remembrance.Since I have been here, I have been applied to by three different persons for letters of introduction to the Minister at London. As yet I have complied with neither of the requests, but fear that, in one of the instances, I shall be obliged to. I determined to take this opportunity of a special letter to apologize through you, (hoping some fit occasion may perhaps occur of its being mentioned to Mr Adams,) for the trouble I throw upon him in this way. I feel, indeed, an extreme repugnance to it upon all occasions, and refuse or evade wherever it is possible. I feel happy that I have been able to do so in a great plurality of cases, for I well know, through a thousand correct channels, how burdensome and oppressive such drafts upon our foreign ministers are, more especially at the court of London. So will they continue to be until our senators and representatives can open their eyes to truth, justice, and sound policy upon the subject. I think that in the home system, we may continue to go along pretty well as it stands; though, to be sure, the pay is low enough. But if the allowance of our ministers abroad is to continue as heretofore, I declare for one that I think we had better cease to send them.I pray, Madam, that this letter may reach you in good health; and I beg leave upon this, as upon all occasions, to express the very high and respectful attachment which I ever cherish towards yourself and your venerable and illustrious husband.
				
					Richard Rush.
				
				
			